Citation Nr: 1500016	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for sleep apnea, to include as secondary to a respiratory disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression, to include as secondary to a respiratory disability.

4. Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran's claim of service connection for chronic obstructive pulmonary disease (COPD) has been developed and adjudicated as limited to that contention/diagnosis.  As the Veteran seeks service connection for a respiratory disability, however diagnosed, and in light of the June 2012 VA examiner noting a restrictive defect, the matter is being addressed as a single issue, characterized as entitlement to service connection for a respiratory disability, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In his July 2010 claim, the Veteran stated the he was seeking service connection for depression as secondary to COPD.  The Veteran's VA treatment records include a diagnosis of generalized anxiety disorder/depression.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression.

The Veteran also perfected an appeal of the issue of entitlement to service connection for right ear hearing loss.  In a September 2013 rating decision, the RO granted service connection for right ear hearing loss.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for right ear hearing loss is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

Documents contained on the Veterans Benefits Management System (VBMS) include a March 2014 VA Form 21-22a appointing the Veteran's current representative, and a March 2014 notice of disagreement with the September 2013 rating decision.  Other documents contained on VBMS, and documents contained on the Virtual VA paperless claims processing system, are duplicative of the evidence of record.

In November 2010, along with other private medical evidence pertinent to the appeals before the Board, the Veteran submitted to VA copies of cardiac treatment notes, apparently regarding a myocardial infarction.  The Veteran did not indicate that he wished to pursue a claim of service connection for a cardiac disability.  Therefore, the Board will not refer a claim to the Agency of Original Jurisdiction (AOJ) at this time, but notes the Veteran is free to file such claim at a future date if he desires.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

Service Connection

The Veteran contends that his current respiratory disability, claimed as COPD, was caused by his exposure to asbestos during his active duty service.  See May 2010 claim.

The Veteran's service personnel records, including his DD 214, indicate that during his service in the Navy, the Veteran served as an aviation fire control technician and an airman apprentice aboard an aircraft carrier.  As such, the Veteran had a likelihood of minimal to highly probable exposure to asbestos during service.

A June 2010 letter from Dr. D.E., the Veteran's private pulmonologist, stated that she has treated the Veteran for several years for COPD and sleep apnea.  Dr. D.E. opined, "It is my opinion that [the Veteran's] breathing difficulties, more likely than not, were initially caused while serving in the U.S. Navy on an aircraft carrier.  I feel that his daily exposure to aircraft fuel, asbestos and other carcinogens at that time may have contributed to his current conditions."  Although the Veteran has submitted copies of some prescriptions from Dr. D.E. and a few pulmonary function tests (PFTs), full treatment records from Dr. D.E. are not of record.  Further, copies of prescriptions indicate the Veteran's private primary care physician, Dr. W.P.F., has also treated the Veteran's respiratory conditions.  See also November 2010 statement from the Veteran (listing his doctors and medications). On remand, the AOJ should make appropriate efforts to obtain all outstanding pertinent private treatment records.

In June 2012, the Veteran was afforded a VA respiratory examination.  The Veteran reported that he experienced some shortness of breath when he was leaving active duty service, but stated that he did not report it because he wanted to leave service and start college.  However, the Veteran reported that his shortness of breath worsened over time.  The VA examiner noted that the Veteran reported he smoked one pack per day from age 18 until he quit at age 44.  The June 2012 VA examiner diagnosed COPD and obstructive sleep apnea.  The June 2012 VA examiner opined that based on the PFT results upon examination, the Veteran "does have severe COPD which is associated with smoking but he has a restrictive defect as well."  The VA examiner went on to note that the chest CT performed upon VA examination showed no pleural calcification or pleural-based mass to suggest asbestos-related pleural disease, nor did it show evidence of significant interstitial pulmonary disease to suggest asbestos-related lung disease.  The June 2012 VA examiner concluded, "Therefore [the Veteran's] respiratory related issues are not associated with asbestos exposure."

The Board notes that the June 2012 VA examiner did not address the June 2010 letter from Dr. D.E. opining that the Veteran's current respiratory disability and his sleep apnea are related to his in-service asbestos exposure.  Further, the June 2012 VA examiner did not opine as to whether the Veteran's current respiratory disability and sleep apnea may be related to his active duty service other than his asbestos exposure, to include exposure to aircraft fuel and/or other carcinogens as cited by Dr. D.E. in her June 2010 letter.  On remand, the AOJ should obtain an addendum opinion from the June 2012 VA examiner to address the nature and etiology of the Veteran's current respiratory disability and sleep apnea, to include factors other than just his in-service asbestos exposure.

Finally, a July 2010 VA mental health consultation note indicates the Veteran had been prescribed medication for depression for the previous 8 years prior to establishing care with VA, and in July 2012 the Veteran submitted a copy of his current prescription for medication to treat depression, which appears to be a prescription from a VA physician.  On remand, the AOJ should make appropriate efforts to obtain any pertinent private treatment records regarding the Veteran's acquired psychiatric disorder, to include depression.  The AOJ should also obtain all outstanding VA treatment records.

Increased Rating

On September 18, 2013 the Veteran was informed of the RO's September 2013 rating decision granting service connection for right ear hearing loss, and assigning a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  The noncompensable rating was effective May 25, 2010, the date of his claim of service connection for bilateral hearing loss.  On March 18, 2014, the RO received a VA Form 21-0958, Notice of Disagreement, from the Veteran in which he disagreed with the initial noncompensable disability rating assigned to his bilateral hearing loss.  To date, the AOJ has not provided the Veteran with a statement of the case in response to this timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private medical providers with whom he has sought treatment for a respiratory disability, including COPD, and for his sleep apnea.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claims, to include treatment records from the Veteran's private primary care physician, Dr. W.P.F., and from the Veteran's private pulmonologist, Dr. D.E.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private medical providers with whom he has sought counseling and/or treatment for an acquired psychiatric disorder, to include generalized anxiety disorder and depression.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claim.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all outstanding VA treatment records, including all mental health treatment.  All obtained records should be associated with the evidentiary record.

5. After #1-#4 have been completed, obtain an addendum opinion from the June 2012 VA respiratory examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current respiratory disability and sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all respiratory disabilities that are currently manifested, or that have been manifested at any time since May 2010.

The examiner should specifically address whether the restrictive defect noted upon VA examination in June 2012 constitutes a disability separate from the Veteran's COPD.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's respiratory disability is related to or caused by the Veteran's active duty service?

The examiner should specifically address the Veteran's asbestos exposure, as well as his claimed exposure to aircraft fuel and other carcinogens while serving aboard an aircraft carrier.  The examiner should address these factors separately, as well as any combined effect.  See June 2010 Dr. D.E. letter.

The examiner should also specifically address the June 2010 positive nexus opinion from the Veteran's private pulmonologist, Dr. D.E.

The examiner should also specifically address the Veteran's report that he experienced shortness of breath before his separation from service, which continued and progressively worsened after service.  See June 2012 VA examination report.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to or caused by the Veteran's active duty service?

The examiner should specifically address the Veteran's asbestos exposure, as well as his claimed exposure to aircraft fuel and other carcinogens while serving aboard an aircraft carrier.  The examiner should address these factors separately, as well as any combined effect.  See June 2010 Dr. D.E. letter.

The examiner should also specifically address the June 2010 positive nexus opinion from the Veteran's private pulmonologist, Dr. D.E.

d) If the examiner opines that a respiratory disability is related to or caused by the Veteran's active duty service, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea was caused by that respiratory disability.

e) If the examiner opines that a respiratory disability is related to or caused by the Veteran's active duty service, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by that respiratory disability.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. The AOJ should conduct any other development deemed appropriate.

7. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

8. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

